                                                         IT IS ORDERED
                                                         Date Entered on Docket: January 3, 2019




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                          UNITED STATES BANKRUPCTY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Joe Bobby Lopez aka Joe B. Lopez and Susie Lopez aka Sisoe Lorraine
            Lopez,

                    Debtors.                              Case No. 18-12810-TA7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                    10904 Montecillo Dr NW, Albuquerque, NM 87114-6511

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on November 26, 2018, Docket No. 12 (the “Motion”),

     by James B. Nutter & Company (“Movant”). The Court, having reviewed the record and

     the Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On November 26, 2018, Movant served the Motion and notice of the

     Motion (the “Notice”) on counsel of record for Debtors, Joe Bobby Lopez and Susie

     Lopez, and the case trustee, Yvette J. Gonzales, (the “Trustee”) by use of the Court’s case

     management and electronic filing system for the transmission of notices, as authorized by


                                                                                File No. NM-18-150382
                                                                          Order, Case No. 18-12810-TA7
   Case 18-12810-t7      Doc 16     Filed 01/03/19     Entered 01/03/19 16:36:48 Page 1 of 5
  Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors and US Trustee by United

  States first class mail, in accordance with Bankruptcy Rules 7004 and 9014;

          (b)    The Motion relates to the following property legally described as:

  LOT NUMBERED TWENTY-SEVEN-P-ONE (27-P1) OF SANDREED AT SEVEN
  BAR NORTH, BEING A REPLAT OF TRACT B 3, SEVEN BAR NORTH, AS THE
  SAME IS SHOWN AND DESIGNATED ON THE PLAT OF SAID SUBDIVISION
  FILED IN THE OFFICE OF THE COUNTY CLERK OF BERNALILLO COUNTY,
  NEW MEXICO, ON DECEMBER 23, 1996 IN BOOK 96C, FOLIO 500.

                 and commonly known as: 10904 Montecillo Dr NW, Albuquerque, NM
                 87114-6511;

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on December 20, 2018;

          (f)    As of December 24, 2018, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on December 24, 2018, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:




                                                                              File No. NM-18-150382
                                                                        Order, Case No. 18-12810-TA7
Case 18-12810-t7      Doc 16     Filed 01/03/19      Entered 01/03/19 16:36:48 Page 2 of 5
            (a)   To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtors is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtors or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtors, although the Debtors

  can be named as a defendant in litigation to obtain an in rem judgment if Debtors are

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtors personally, to

  collect amounts due, if Debtors' discharge is denied or if Debtors' bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.




                                                                               File No. NM-18-150382
                                                                         Order, Case No. 18-12810-TA7
Case 18-12810-t7       Doc 16     Filed 01/03/19     Entered 01/03/19 16:36:48 Page 3 of 5
         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtors

  and to enter into a loan modification with the Debtors.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Eric Sutton
  McCarthy & Holthus, LLP
  Daniel Grunow
  Eric Sutton
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 12/26/2018
  dgrunow@mccarthyholthus.com



  COPIES TO:

  DEBTORS
  Joe Bobby Lopez
  10904 Montecello Dr NW
  Albuquerque, NM 87114

  Susie Lopez
  10904 Montecillo Dr NW
  Albuquerque, NM 87114

  DEBTORS’ COUNSEL
  Steve H Mazer
  smazer@regazzilaw.com

  CASE TRUSTEE
  Yvette J. Gonzales
  yjgllc@yahoo.com


                                                                            File No. NM-18-150382
                                                                      Order, Case No. 18-12810-TA7
Case 18-12810-t7       Doc 16    Filed 01/03/19     Entered 01/03/19 16:36:48 Page 4 of 5
  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE
  Synchrony Bank c/o PRA Receivables Management, LLC
  PO Box 41021
  Norfolk, VA 23541




                                                                   File No. NM-18-150382
                                                             Order, Case No. 18-12810-TA7
Case 18-12810-t7   Doc 16   Filed 01/03/19   Entered 01/03/19 16:36:48 Page 5 of 5
